UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1484


BRIAN KEITH KEESEE,

                     Plaintiff - Appellant,

              v.

KIMBERLY NIFONG MITCHELL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:19-cv-00134-D)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Chleborowicz, Elijah A.T. Huston, CHLEBOROWICZ LAW FIRM,
PLLC, Wilmington, North Carolina, for Appellant. David J. Haidt, AYERS & HAIDT,
P.A., New Bern, North Carolina; Alan E. Toll, TOLL, RAY & ASSOCIATES, PLLC,
Wilmington, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian Keith Keesee appeals from the district court’s order affirming the bankruptcy

court’s order determining that two lawsuits he filed in the state court violated a prior

injunction and ordering him to dismiss the state court actions with prejudice. We have

reviewed the record submitted on appeal and the arguments of the parties and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Keesee v. Mitchell, No. 7:19-cv-00134-D (E.D.N.C. Mar. 30, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2